UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
JANE DOE, Docket No.: 18 CV 6833
(DRH) (AKT)
Plaintiff,
-against- ANSWER

V PS SHIPPING LTD., THE UPS STORE, INC.,
AJAY SAVAN, individually, ERIC ADAMS, individually
and JONAH SAVAN, individually,

Defendants.
aie =X

 

Defendants, V P S SHIPPING LTD., AJAY SAVAN, individually, ERIC ADAMS,
individually, and JONAH SAVAN, individually i/s/h/a V P S SHIPPING LTD., THE UPS
STORE, INC., AJAY SAVAN, individually, ERIC ADAMS, individually and JONAH SAVAN,
individually, by their attorneys, Milber Makris Plousadis & Seiden, LLP, as and for their Answer
to the Complaint, allege the following upon information and belief:

NATURE OF CASE

1. Defendants aver that the allegations contained in Paragraph “1” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “1” of the Complaint

and respectfully refer all questions of law to this Honorable Court.

 

Ds Defendants deny each and every allegation contained in Paragraph “2” of the
Complaint.
JURISDICTION AND VENUE
3. Defendants aver that the allegations contained in Paragraph “3” of the Complaint

constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “3” of the Complaint
and respectfully refer all questions of law to this Honorable Court.

4. Defendants aver that the allegations contained in Paragraph “4” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “4” of the Complaint
and respectfully refer all questions of law to this Honorable Court.

OE Defendants aver that the allegations contained in Paragraph “5” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “5” of the Complaint
and respectfully refer all questions of law to this Honorable Court.

6. Defendants deny having knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph “6” of the Complaint.

7. Defendants deny having knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph “7” of the Complaint.

8. Defendants deny having knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph “8” of the Complaint.

PARTIES

9. Defendants deny having knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph “9” of the Complaint.

10. Defendants deny having knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph “10” of the Complaint.

11. Defendants admit each and every allegation contained in Paragraph “11” of the

Complaint.
12.

Complaint.

13.

Complaint.

14.

Complaint.

15.

Complaint.

16.

Complaint.

17.

Complaint.

18.

Complaint.

19.

Complaint.

20.

Complaint.

21.

Complaint.

22.

Complaint.

Defendants admit each and every allegation contained in Paragraph “12”

Defendants admit each and every allegation contained in Paragraph “13”

Defendants admit each and every allegation contained in Paragraph “14”

Defendants deny each and every allegation contained in Paragraph “15”

Defendants deny each and every allegation contained in Paragraph “16”

Defendants deny each and every allegation contained in Paragraph “17”

Defendants admit each and every allegation contained in Paragraph “18”

MATERIAL FACTS

Defendants deny each and every allegation contained in Paragraph “19”

Defendants deny each and every allegation contained in Paragraph “20”

Defendants deny each and every allegation contained in Paragraph “21”

Defendants deny each and every allegation contained in Paragraph “22”

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the
23.

Complaint.

24.

Complaint.

25.

Complaint.

26.

Complaint.

27.

Complaint.

28.

Complaint.

29.

Complaint.

30.

Complaint.

31.

Complaint.

32.

Complaint.

33.

Complaint.

Defendants deny each and every allegation contained in Paragraph “23”

Defendants deny each and every allegation contained in Paragraph “24”

Defendants deny each and every allegation contained in Paragraph “25”

Defendants deny each and every allegation contained in Paragraph “26”

Defendants deny each and every allegation contained in Paragraph “27”

Defendants deny each and every allegation contained in Paragraph “28”

Defendants deny each and every allegation contained in Paragraph “29”

Defendants deny each and every allegation contained in Paragraph “30”

Defendants deny each and every allegation contained in Paragraph “31”

Defendants deny each and every allegation contained in Paragraph “32”

Defendants deny each and every allegation contained in Paragraph “33”

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the
34.

Complaint.

35.

Complaint.

36.

Complaint.

37,

Complaint.

38.

Complaint.

39.

Complaint.

40,

Complaint.

41.

Complaint.

42.

Complaint.

43.

Complaint.

44,

Complaint.

Defendants deny each and every allegation contained in Paragraph “34”

Defendants deny each and every allegation contained in Paragraph “35”

Defendants deny each and every allegation contained in Paragraph “36”

Defendants deny each and every allegation contained in Paragraph “37”

Defendants deny each and every allegation contained in Paragraph “38”

Defendants deny each and every allegation contained in Paragraph “39”

Defendants deny each and every allegation contained in Paragraph “40”

Defendants deny each and every allegation contained in Paragraph “41”

Defendants deny each and every allegation contained in Paragraph “42”

Defendants deny each and every allegation contained in Paragraph “43”

Defendants deny each and every allegation contained in Paragraph “44”

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the
45. Defendants deny each and every allegation contained in Paragraph “45”
Complaint.

46. Defendants deny each and every allegation contained in Paragraph “46”
Complaint.

47. Defendants deny each and every allegation contained in Paragraph “47”
Complaint.

48. Defendants deny each and every allegation contained in Paragraph “48”
Complaint.

49. Defendants deny each and every allegation contained in Paragraph “49”
Complaint.
50. Defendants deny each and every allegation contained in Paragraph “50”

Complaint and respectfully refer all questions of law to this Honorable Court.

51. Defendants deny each and every allegation contained in Paragraph “51”
Complaint.

52. Defendants deny each and every allegation contained in Paragraph “52”
Complaint.

53. Defendants deny each and every allegation contained in Paragraph “53”

Complaint and respectfully refer all questions of law to this Honorable Court.

54. Defendants deny each and every allegation contained in Paragraph “54”
Complaint and respectfully refer all questions of law to this Honorable Court.

5D: Defendants deny each and every allegation contained in Paragraph “55”

Complaint.

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the

of the
56. Defendants deny each and every allegation contained in Paragraph “56” of the
Complaint.

57. Defendants deny each and every allegation contained in Paragraph “57” of the
Complaint.

58. Defendants deny each and every allegation contained in Paragraph “58” of the
Complaint.

59. Defendants deny each and every allegation contained in Paragraph “59” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

60. Defendants deny each and every allegation contained in Paragraph “60” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION FOR
DISCRIMINATION UNDER TITLE VII
(Against Defendants UPS and VPS)

61. In response to Paragraph “61”, Defendants repeat, reiterate and reallege each and
every response applicable to the allegations contained in Paragraphs “1” through “60” of the
Complaint as though more fully set forth herein.

62. Defendants aver that the allegations contained in Paragraph “62” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “62” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

63. Defendants deny each and every allegation contained in Paragraph “63” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

64. Defendants deny each and every allegation contained in Paragraph “64” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

7
i
65. Defendants deny each and every allegation contained in Paragraph “65” of the

Complaint.
AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION FOR
RETALIATION UNDER TITLE VII
(Against Defendants UPS and VPS)

66. In response to Paragraph “66”, Defendants repeat, reiterate and reallege each and
every response applicable to the allegations contained in Paragraphs “1” through “65” of the
Complaint as though more fully set forth herein.

67. Defendants aver that the allegations contained in Paragraph “67” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “67” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

68. Defendants deny each and every allegation contained in Paragraph “68” of the
Complaint.

69. Defendants deny each and every allegation contained in Paragraph “69” of the
Complaint and respectfully refers all questions of law to this Honorable Court.

70. Defendants deny each and every allegation contained in Paragraph “70” of the
Complaint.

AS AND FOR AN ANSWER TO THE THIRD CAUSE OF ACTION FOR
DISCRIMINATION UNDER NEW YORK STATE LAW
(Against All Defendants)
71. In response to Paragraph “71”, Defendants repeat, reiterate and reallege each and

every response applicable to the allegations contained in Paragraphs “1” through “70” of the

Complaint as though more fully set forth herein.
72. Defendants aver that the allegations contained in Paragraph “72” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “72” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

73. Defendants deny each and every allegation contained in Paragraph “73” of the
Complaint.

74. Defendants deny each and every allegation contained in Paragraph “74” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

75. Defendants deny each and every allegation contained in Paragraph “75” of the

Complaint.

AS AND FOR AN ANSWER TO THE FOURTH CAUSE OF ACTION FOR AIDING &
ABETTING UNDER NEW YORK STATE LAW
(Against All Defendants)

76. In response to Paragraph “76”, Defendants repeat, reiterate and reallege each and
every response applicable to the allegations contained in Paragraphs “1” through “75” of the
Complaint as though more fully set forth herein.

77. Defendants aver that the allegations contained in Paragraph “77” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “77” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

78. Defendants deny each and every allegation contained in Paragraph “78” of the
Complaint.

79. Defendants deny each and every allegation contained in Paragraph “79” of the

Complaint and respectfully refer all questions of law to this Honorable Court.

9
80. Defendants deny each and every allegation contained in Paragraph “80” of the

Complaint.
AS AND FOR AN ANSWER TO THE FIFTH CAUSE OF ACTION FOR
RETALIATION UNDER NEW YORK STATE LAW
(Against All Defendants)

81. In response to Paragraph “81”, Defendants repeat, reiterate and reallege each and
every response applicable to the allegations contained in Paragraphs “1” through “80” of the
Complaint as though more fully set forth herein.

82. Defendants aver that the allegations contained in Paragraph “82” of the Complaint
constitute conclusions of law to which no response is required. To the extent that a response is
deemed necessary, Defendants deny the allegations contained in Paragraph “82” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

83. Defendants deny each and every allegation contained in Paragraph “83” of the
Complaint.

84. Defendants deny each and every allegation contained in Paragraph “84” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

85. Defendants deny each and every allegation contained in Paragraph “85” of the
Complaint.

AS AND FOR AN ANSWER TO THE SIXTH CAUSE OF ACTION FOR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
UNDER NEW YORK STATE LAW
(Against All Defendants)
86. In response to Paragraph “86”, Defendants repeat, reiterate and reallege each and

every response applicable to the allegations contained in Paragraphs “1” through “85” of the

Complaint as though more fully set forth herein.

10
87.

Complaint.

88.

Complaint.

89.

Complaint.

90.

Complaint.

91.

Defendants deny each and every allegation contained in Paragraph “87” of the

Defendants deny each and every allegation contained in Paragraph “88” of the

Defendants deny each and every allegation contained in Paragraph “89” of the

Defendants deny each and every allegation contained in Paragraph “90” of the

Defendants deny each and every allegation contained in Paragraph “91” of the

Complaint and respectfully refer all questions of law to this Honorable Court.

92.

Complaint.

Defendants deny each and every allegation contained in Paragraph “92” of the

AS AND FOR AN ANSWER TO THE SEVENTH CAUSE OF ACTION FOR

93.

NEGLIGENT RETENTION UNDER NEW YORK STATE LAW

(Against All Defendants)

In response to Paragraph “93”, Defendants repeat, reiterate and reallege each and

every response applicable to the allegations contained in Paragraphs “1” through “92” of the

Complaint as though more fully set forth herein.

94.

Complaint.

95.

Complaint.

96.

Complaint.

Defendants deny each and every allegation contained in Paragraph “94” of the

Defendants deny each and every allegation contained in Paragraph “95” of the

Defendants deny each and every allegation contained in Paragraph “96” of the

1]
97. Defendants deny each and every allegation contained in Paragraph “97” of the
Complaint.

98. | Defendants deny each and every allegation contained in Paragraph “98” of the
Complaint and respectfully refer all questions of law to this Honorable Court.

99. | Defendants deny each and every allegation contained in Paragraph “99” of the

Complaint.
AS AND FOR AN ANSWER TO THE EIGHTH CAUSE OF ACTION FOR ASSAULT
AND BATTERY UNDER NEW YORK STATE LAW
(Against Defendants ADAMS and JONAH)

100. Inresponse to Paragraph “100”, Defendants repeat, reiterate and reallege each and
every response applicable to the allegations contained in Paragraphs “1” through “99” of the
Complaint as though more fully set forth herein.

101. Defendants deny each and every allegation contained in Paragraph “101” of the
Complaint.

102. Defendants aver that the allegations contained in Paragraph “102” of the
Complaint constitute conclusions of law to which no response is required. To the extent that a
response is deemed necessary, Defendants deny the allegations contained in Paragraph “102” of
the Complaint and respectfully refer all questions of law to this Honorable Court.

103. Defendants deny each and every allegation contained in Paragraph “103” of the
Complaint.

DEMAND FOR TRIAL BY JURY

104. Defendants acknowledge that Plaintiff demands a trial by jury pursuant to Rule

38(b) of the Federal Rules of Civil Procedure.

12
FIRST AFFIRMATIVE DEFENSE
105. The Complaint fails to state a claim upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
106. Some or all of Plaintiffs claims are barred, in whole or in part, by the applicable
statute of limitations and/or other filing requirements.
THIRD AFFIRMATIVE DEFENSE
107. To the extent Plaintiff's claims sound in negligence, they are barred by operation
of the New York Workers’ Compensation Law.
FOURTH AFFIRMATIVE DEFENSE
108. Some or all of Plaintiffs claims are barred, in whole or in part, due to her failure
to exhaust administrative remedies.
FIFTH AFFIRMATIVE DEFENSE
109. To the extent that Plaintiff's claims are based upon allegations that were not
asserted in any administrative or EEOC charge of discrimination, Plaintiff is barred from
asserting such claims.
SIXTH AFFIRMATIVE DEFENSE
110. Some or all of Plaintiff's claims are barred, in whole or in part, by the doctrine of
estoppel.
SEVENTH AFFIRMATIVE DEFENSE
111. Some or all of Plaintiff’s claims are barred, in whole or in part, by the doctrines of

unclean hands and/or after-acquired evidence.

13
EIGHTH AFFIRMATIVE DEFENSE

112. Some or all of Plaintiff's claims are barred, in whole or in part, by the United
States and New York Constitutions and/or by the statutes under which this action purportedly is
brought.

NINTH AFFIRMATIVE DEFENSE

113. Without waiving Plaintiffs burden to show the contrary, Defendants at all times,
and in all manners, acted in accordance with any and all duties and obligations that they may
have had under the laws, regulations and/or public policy of the United States, the State of New
York, or otherwise.

TENTH AFFIRMATIVE DEFENSE

114. Plaintiff is not entitled to liquidated and/or punitive damages, in that he can
neither demonstrate malice, actual participation or reckless indifference by management, nor can
she impute liability for punitive damages to Defendants, because of its good faith efforts to
comply with applicable law.

ELEVENTH AFFIRMATIVE DEFENSE

115. Defendants exercised reasonable care to prevent correct promptly any alleged
unlawful harassment or discrimination in the workplace, and/or Plaintiff unreasonably failed to
take advantage of the preventive and corrective opportunities provided by Defendants or to avoid
harm otherwise.

TWELFTH AFFIRMATIVE DEFENSE
116. Without waiving Plaintiff's burden to show the contrary, with respect to any

employment action taken by Defendants, as challenged herein, Plaintiff's claims are barred

14
because Defendants would have taken the same legitimate, non-discriminatory employment
action irrespective of Plaintiff's race or any other protected class.
THIRTEENTH AFFIRMATIVE DEFENSE
117. Subject to proof through discovery, Plaintiff has failed, in whole or in part, to
mitigate her alleged damages.
FOURTEENTH AFFIRMATIVE DEFENSE
118. Plaintiff's own conduct caused, in whole or in part, whatever damages she may
have suffered.
FIFTEENTH AFFIRMATIVE DEFENSE
119. Plaintiff’s claims are frivolous and groundless and known to Plaintiff to be
frivolous and groundless and without foundation in fact or law.
SIXTEENTH AFFIRMATIVE DEFENSE
120. No acts by this Defendants which may constitute the basis of Plaintiff's
Complaint have been taken willfully, maliciously, recklessly or wantonly, and any claim by
Plaintiff for punitive damages is barred.
SEVENTEENTH AFFIRMATIVE DEFENSE
121. To the extent as may be shown by evidence through discovery, the Defendants
raise all those affirmative defenses set forth in Fed.R.Civ.P. 8(c).
EIGHTEENTH AFFIRMATIVE DEFENSE
122. All actions taken by Defendants with respect to Plaintiff were taken in good faith

and for legitimate, non-discriminatory, non-retaliatory reasons.

15
NINETEENTH AFFIRMATIVE DEFENSE
123. All actions taken by Defendants toward Plaintiff were lawful and made in good
faith compliance with applicable provisions of all federal, state, and local laws, rules and
regulations.
TWENTIETH AFFIRMATIVE DEFENSE
124. No management-level employee of defendant knew or in the exercise of
reasonable care should have known about the alleged discriminatory conduct of which Plaintiff
now complains.
TWENTY-FIRST AFFIRMATIVE DEFENSE
125. Plaintiff unreasonably failed to take advantage of any preventive or corrective
opportunities provided to Plaintiff to avoid harm.
TWENTY-SECOND AFFIRMATIVE DEFENSE
126. Plaintiff is not entitled to recover punitive damages because at all relevant times,
including prior to the allegations that form the basis of Plaintiff's claims, Defendants engaged in
good faith efforts to comply with all laws prohibiting discrimination and/or harassment in
employment.
TWENTY-THIRD AFFIRMATIVE DEFENSE
127. The Plaintiff's claims are barred, in whole or in part, by the failure to satisfy,
exhaust and/or comply with the necessary statutory and/or administrative prerequisites to the
commencement of this action.
TWENTY-FOURTH AFFIRMATIVE DEFENSE
128. Plaintiff does not have standing to maintain a cause of action against the

Defendants.

16
TWENTY-FIFTH AFFIRMATIVE DEFENSE
129. The negligence of those responsible for the occurrence alleged in the Plaintiff's
Complaint constitute a separate, independent, superseding, intervening culpable act or acts which
constitute sole proximate cause of the accident or occurrence alleged.
TWENTY-SIXTH AFFIRMATIVE DEFENSE
130. Upon information and belief, any past or future costs or expenses incurred or to
be incurred by the Plaintiff for medical care, dental care, custodial care, or rehabilitative services,
loss of earnings or other economic loss has been, or will, with reasonable certainty be replaced or
indemnified in whole or in part from a collateral source as defined in §4545 of the New York
Civil Practice Law and rules.
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
131. If the Plaintiff sustained any personal injuries or damages as alleged in the
complaint, such injuries or damages were caused, aggravated or contributed to by the Plaintiff's
failure to take reasonable efforts to mitigate damages, and any award made to the Plaintiff must
be reduced in such proportion and to the extent that the injuries complained of were caused,
aggravated or contributed to by said failure to mitigate damages.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
132. Insofar as Plaintiff's Complaint seeks damages against Defendants, the Complaint
must be dismissed because plaintiff has not sustained any damage.
TWENTY-NINTH AFFIRMATIVE DEFENSE
133. If Plaintiff sustained damages as alleged in Plaintiff's Complaint, all of which is

denied, then such damages were caused in whole or in part by the culpable conduct of Plaintiff,

17
and the amount of damages otherwise recoverable, if any, shall therefore be diminished by such
degree of culpable conduct as is attributable to Plaintiff.
THIRTIETH AFFIRMATIVE DEFENSE
134. The Plaintiff has failed to take reasonable measures to reduce, mitigate and/or
minimize her alleged damages, and therefore Plaintiff's damages should either be reduced or
barred completely to the extent plaintiff failed to mitigate her damages.
THIRTY-FIRST AFFIRMATIVE DEFENSE
135. The Defendants did not commit the acts alleged in the Complaint.
THIRTY-SECOND AFFIRMATIVE DEFENSE
136. Plaintiff unreasonably failed to take advantage of the preventive and corrective
opportunities provided by the Defendants. Faragher v. City of Boca Raton, 524, U.S. 775, 118
S.Ct. 2275 (1998).
THIRTY-THIRD AFFIRMATIVE DEFENSE
137. Defendants reserve the right to assert other affirmative defenses as may be
warranted as discovery proceeds.
THIRTY-FOURTH AFFIRMATIVE DEFENSE
138. Defendants were unaware of the alleged discriminatory conduct set forth and
exercised reasonable case to promptly prevent and correct any alleged unlawful conduct.
THIRTY-FIFTH AFFIRMATIVE DEFENSE
139. Compensatory and punitive damages are not available on Plaintiffs claims in this
action and/or Defendants’ conduct did not rise to the level of culpability required to justify an

award of such damages.

18
THIRTY-SIXTH AFFIRMATIVE DEFENSE

140. Since discovery has not been conducted at this state of the case, Defendants

reserve the right to file and serve additional defenses, as appropriate.
THIRTY-SEVENTH AFFIRMATIVE DEFENSE

141. Plaintiff's claims are frivolous and groundless and known to Plaintiff to be
frivolous and groundless and without foundation in fact or law.

WHEREFORE, Defendants, V P S SHIPPING LTD., AJAY SAVAN, individually,
ERIC ADAMS, individually, and JONAH SAVAN, individually i/s/h/a V P S SHIPPING LTD.,
THE UPS STORE, INC., AJAY SAVAN, individually, ERIC ADAMS, individually and
JONAH SAVAN, individually, demand judgment:

(A) Dismissing the Complaint;

(B) Awarding it the costs and disbursements of this action; and

(C) Awarding it such other and further relief that this Court may deem just and proper.

Dated: Woodbury, New York
February 27, 2019
MILBER MAKRIS PLOUSADIS
& SEIDEN, LLP

By: M2

yh 41 Byrnes
en for Defendants
V PS. SHIPPING LTD., AJAY SAVAN,
individually, ERIC ADAMS, individually, and
JONAH SAVAN, individually i/shh/a V P S
SHIPPING LTD., THE UPS STORE, INC., AJAY
SAVAN, individually, ERIC ADAMS, individually
and JONAH SAVAN, individually
1000 Woodbury Road, Suite 402
Woodbury, New York 11797
Telephone: (516) 712-4000
File No.: 1219-16498

19
TO:

Derek Smith Law Group, PLLC
Rachel Adele Allen, Esq.

Attorneys for Plaintiff

One Pennsylvania Plaza, Suite 4905
New York, New York 10119
Telephone: (212) 587-0760
Facsimile: (212) 587-4169

20
